MEMORANDUM **
Miguel Angel Quijosa, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002), and we deny the petition for review.
The BIA did not abuse its discretion in denying the motion to reconsider as untimely where Quijosa’s filed the motion over seven months after the filing deadline. See 8 U.S.C. § 1229a(c)(6)(B) (setting a 30 day deadline for motions to reconsider).
' We do not consider Quijosa’s contentions relating to the agency’s underlying denial of cancellation of removal. We previously addressed the agency’s denial of relief in Quijosa v. Holder, No. 13-73669 (9th Cir. Feb. 25, 2014) (Order).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.